Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 was filed after the mailing date of the application on 01/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  On line 1 of the claim, --wherein”-- should be --wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10, 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 108234199 A) in view of Downor (US 20170329322 A1) in view of Wang (CN 113254445 A)

Regarding claim 1 Zhou teaches a message processing method executed by a computer, comprising: (Page 3 Paragraph 8; method)
acquiring at least a first alarm message (Page 3: ¶ 10; acquiring alarm information (equivalent to first alarm message) form at least one of the kafka clusters, and is referred to as a Kafka message (equivalent to a first alarm message)); 
wherein the first alarm message comprises first alarm data of a plurality of pieces of equipment (monitored objects include hardware entities); (Page 3 ¶ 12-13, 19, and 21; the monitored objects which alarm is based on, corresponds to the monitor terminal; Page 5 Embodiment 2 - ¶ 3; the monitored object includes different hardware entities of a terminal device)
parsing the first alarm message to obtain the first alarm data of the plurality of pieces of equipment (monitored objects include hardware entities); (Page 3: ¶ 11, 13, 17, 20; parsing the alarm information to obtain the warning information of the alarm information)
 	converting (parsing is equivalent to converting as by definition in converts the data) the first alarm data (alarm information) of the plurality of pieces of equipment into second alarm data (warning information) in a JSON format to obtain second alarm data of the plurality of pieces of equipment; (Page 3: ¶ 11, 13, 17, 20; parsing the alarm information to obtain the warning information of the alarm information; Page 5 ¶ 3-4; The system parses the information which is JSON format and therefore it creates a new JSON object of just the warning information)
and generating at least a second alarm message (pushing the alarm information; in order for the system to push the information the push message must be generated) based on the second alarm data of the plurality of pieces of equipment (see mapping above) (Page 6 ¶ 4, 8-9; the server pushes the warning information to the recipients in the form of a message “Short message, Email, Instant message”)
	Zhou does not explicitly teach acquiring at least a first alarm message based on an Object Linking and Embedding (OLE)-Alarm and Events (AE) protocol, 
	and sending the second alarm message to target equipment based on a Kafka protocol.  
	In an analogous art Downor teaches acquiring at least a first alarm message based on an Object Linking and Embedding (OLE)-Alarm and Events (AE) protocol, (0006; the alarms are received from one or more Object Linking and Embedding (OLE) for Process Control (OPC) Unified Architecture (UA) clients through a standard interface of an Object Linking and Embedding for Process Control (OPC) Alarms and Events (OPC AE) protocol)
	It would have been obvious one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Zhou to include OLE AE protocol for receiving alarm messages as is taught by Downor
	The suggestion/motivation for doing so is to improve industrial control systems monitoring and interaction [0002-0003]
	Zhou in view of Downor do not disclose and sending the second alarm message to target equipment based on a Kafka protocol.  
	In an analogous art Wang teaches and sending the second alarm message to target equipment (destination devices of the kafka based message publishing system) based on a Kafka protocol.  (Page 4 – Detailed Description - ¶ 11-14; The system converts the data to JSON format, the data can be alarm data, and inputs the JSON formatted message into a Kafka based message publishing system, which transmits messages based on topic to destination devices)
	It would have been obvious one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Zhou in view of Downor to include sending alarm messages to destination devices based on Kafka protocol as is taught by Wang 
	The suggestion/motivation for doing so is to improve real time detection and data processing [Page 2 Background]

Regarding claim 3, Zhou in view of Downor in view of Wang teach the method according to claim 1, and is disclosed above, Zhou further teaches wherein generating the second alarm message (push alarm message) based on the second alarm data (pushing the alarm information; in order for the system to push the information the push message must be generated)  of the plurality of pieces of equipment comprises: (see mapping in claim 1) (Page 6 ¶ 4, 8-9; the server pushes the warning information to the recipients in the form of a message “Short message, Email, Instant message”)
Zhou does not explicitly teach performing data fusion processing on the second alarm data of the plurality of pieces of equipment to obtain target alarm data, and generating the second alarm message such that the second alarm message comprises the target alarm data
Downor does not explicitly teach performing data fusion processing on the second alarm data of the plurality of pieces of equipment (0061 motor controller and equipment) to obtain target alarm data, (0010; 0012-0013;  dynamically change the first hierarchy of the alarms based on the received state of the alarms to obtain a second hierarchy of the alarms; and present, on a display in communication with the computing device, a second list of alarms to an operator based on the second hierarchy)
and generating the second alarm message (second alarm list) such that the second alarm message comprises the target alarm data (second alarm hierarchy)  (0010; 0012-0013; 0060-0061;  dynamically change the first hierarchy of the alarms based on the received state of the alarms to obtain a second hierarchy of the alarms; and present, on a display in communication with the computing device, a second list of alarms to an operator based on the second hierarchy)
	It would have been obvious one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Zhou to include combining data to receive target alarm data and generating a message from combined data as is taught by Downor
	The suggestion/motivation for doing so is to improve industrial control systems monitoring and interaction [0002-0003]

Regarding claim 5, Zhou in view of Downor in view of Wang teach the method according to claim 1, and is disclosed above,  Zhou in view of Downor does not disclose but Wang teaches wherein generating the second alarm message based on the second alarm data of the plurality of pieces of equipment and sending the second alarm message to the target equipment based on a Kafka protocol comprises at least one of the following:
 	acquiring alarm data satisfying a first preset condition (preset filtering condition) from the second alarm data of the plurality of pieces of equipment (IoT sensors and industry devices), (Page 2 last line; filtering the Json string message according to a preset filtering condition to obtain a filtered Json string message; Page 4 – Detailed Description - ¶ 11-14; the JSON string representing alarm data)
generating the second alarm message corresponding to the first preset condition, and sending the second alarm message corresponding to the first preset condition to a first piece of target equipment, wherein the second alarm message corresponding to the first preset condition comprises the alarm data satisfying the first preset condition, (Page 2 last line; filtering the Json string message according to a preset filtering condition to obtain a filtered Json string message; Page 4 – Detailed Description - ¶ 11-14; the JSON string representing alarm data) preset Kafka address information of the first piece of target equipment, (Kafka consumer address) and preset Kafka topic information of the first piece of target equipment (Kafka pre-created topic) (Page 5 ¶ 1-3; The JSON message is entered into a Kafka publishing system which outputs messages to recipient devices which are referred to as Kafka consumers, Kafka consumer information includes a Kafka address and a Kafka topic for the message and consumer)
 	acquiring the alarm data satisfying a second preset condition from the second alarm data of the plurality of pieces of equipment, (Examiner notes this is an “at least one of” type limitation)
 generating the second alarm message corresponding to the second preset condition, (Examiner notes this is an “at least one of” type limitation) and sending the second alarm message corresponding to the second preset condition to a second piece of target equipment, (Examiner notes this is an “at least one of” type limitation) wherein the second alarm message corresponding to the second preset condition comprises the alarm data satisfying the second preset condition, (Examiner notes this is an “at least one of” type limitation) preset Kafka address information of the second piece of target equipment, (Examiner notes this is an “at least one of” type limitation) and preset Kafka topic information of the second piece of target equipment.  (Examiner notes this is an “at least one of” type limitation)
	It would have been obvious one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Zhou in view of Downor to include determining alarm data satisfies a preset condition, and alarm data corresponds a satisfied condition, a kafka address and a Kafka topic as is taught by Wang 
	The suggestion/motivation for doing so is to improve real time detection and data processing [Page 2 Background]

Regarding claim 6, Zhou in view of Downor in view of Wang teach the method according to claim 1, Zhou further teaches wherein the plurality of pieces of equipment comprises a plurality of pieces of equipment of different types (CPU etc), (Mapping in claim 1 + Page 5 Embodiment 2 - ¶ 3; the monitored object includes different hardware entities of a terminal device)
the first alarm data of the plurality of pieces of equipment of different types comprises at least one of the following: an equipment identification, an alarm type, an alarm times, (Mapping above + Page 5 ¶ 5; the alarm information for the monitored object includes information such as alarm time) an alarm confirmation indication information, and time information (Examiner notes this is an “at least one of” type limitation)

Regarding claim 7, Zhou in view of Downor in view of Wang teach the method according to claim 1, and is disclosed above, Zhou teaches wherein the plurality of pieces of equipment comprise a plurality of pieces of equipment to be monitored, (Mapping in claim 1 + Page 5 Embodiment 2 - ¶ 3; the monitored object includes different hardware entities of a terminal device)
Zhou does not explicitly teach each piece of equipment to be monitored is equipment to be monitored having an OPC-AE protocol connection established with an OPC-AE server,
 and each piece of equipment to be monitored is a piece of Internet of Things (IoT) equipment in an intelligent building or IoT equipment in an industrial site;
 and a number of the pieces of target equipment is one or more, and the pieces of target equipment comprise at least one of an Internet of Things platform, third party equipment, and an alarm platform
In an analogous art Downor teaches each piece of equipment to be monitored is equipment (clients) to be monitored having an OPC-AE (OPC-AE) protocol connection established (client connection to server) with an OPC-AE server (server), (0006;  receiving, by the alarm server, a state of the alarms over a network, wherein the state of the alarms are received from one or more Object Linking and Embedding (OLE) for Process Control (OPC) Unified Architecture (UA) clients through a standard interface of an Object Linking and Embedding for Process Control (OPC) Alarms and Events (OPC AE) protocol, communicating with the alarm server)
 and each piece of equipment to be monitored is a piece of Internet of Things (IoT) equipment (0043; industrial devices and sensors) in an intelligent building or IoT equipment in an industrial site; (0014; industrial control systems; OPC industrial communication)
 and a number of the pieces of target equipment is one or more, (Fig 1; 0047; additional computers such as computer 36 running alarm viewer) and the pieces of target equipment comprise at least one of an Internet of Things platform, (Examiner notes this is an “at least one of” type limitation)third party equipment, (Examiner notes this is an “at least one of” type limitation) and an alarm platform (0047; alarm viewer) (Fig 1; 0047; additional computers such as computer 36 (equivalent to pieces of target equipment) comprise of software used for running alarm viewer, which is an application in communication with the alarm server and is therefore equivalent to an alarm platform)
	It would have been obvious one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Zhou to include OPC AE connection between the equipment and the server as is taught by Downor
	The suggestion/motivation for doing so is to improve industrial control systems monitoring and interaction [0002-0003]

Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a An electronic equipment, comprising: at least one processor; and a memory communicatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; system of devices which can be distributed running instructions stored in memory and executed by a processor)
Regarding claim 10, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a An electronic equipment, comprising: at least one processor; and a memory communicatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; system of devices which can be distributed running instructions stored in memory and executed by a processor)
Regarding claim 12, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a An electronic equipment, comprising: at least one processor; and a memory communicatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; system of devices which can be distributed running instructions stored in memory and executed by a processor)
Regarding claim 13, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a An electronic equipment, comprising: at least one processor; and a memory communicatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; system of devices which can be distributed running instructions stored in memory and executed by a processor)
Regarding claim 14, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a An electronic equipment, comprising: at least one processor; and a memory communicatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; system of devices which can be distributed running instructions stored in memory and executed by a processor)

	Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used for causing a computer to perform a message processing method, the method comprising(Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; computer readable media storing instructions executed by a processor)
Regarding claim 17, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used for causing a computer to perform a message processing method, the method comprising(Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; computer readable media storing instructions executed by a processor)
Regarding claim 19, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used for causing a computer to perform a message processing method, the method comprising(Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; computer readable media storing instructions executed by a processor)
Regarding claim 20, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used for causing a computer to perform a message processing method, the method comprising(Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; computer readable media storing instructions executed by a processor)

Claim(s) 2, 4, 9, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 108234199 A) in view of Downor (US 20170329322 A1) in view of Wang (CN 113254445 A) in view of Garapati et al. (US 20200110815 A1)
US 20200110815

Regarding claim 2, Zhou in view of Downor in view of Wang teach the method according to claim 1, wherein: Zhou in view of Downor in view of Wang teaches the at least the first alarm message comprises M alarm messages, wherein M is a positive integer greater than one; 
and the at least the second alarm message comprises N second alarm messages, wherein N is a positive integer less than M.  
Garapati teaches at least the first alarm message (Alarm message stream) comprises M alarm messages (plurality of alarm messages), wherein M is a positive integer greater than one; (0048; 0054; receiving a real time alarm message stream that includes multiple alarm messages)
and the at least the second alarm message (alarm message vector) comprises N second alarm messages, wherein N is a positive integer less than M.  (0059-0060; the received stream is processed and split into vectors for each alarm message, if the messages in the stream are split to vectors then it must consist with a message number N less than M)
	It would have been obvious one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Zhou in view of Downor in view of Wang to include an alarm message consisting of more than one message, and a second message including less messages than the alarm message as is taught by Garapati.
	The suggestion/motivation for doing so is to improve message processing in large distributed networks [0001-0005]


Regarding claim 4, Zhou in view of Downor in view of Wang teach the method according to claim 3, and is disclosed above, Zhou in view of Downor in view of Wang do not explicitly teach wherein performing the data fusion processing on the second alarm data of the plurality of pieces of equipment to obtain target alarm data comprises at least one of the following: performing a target operation on a first part of data in the second alarm data of the plurality of pieces of equipment to obtain virtual equipment alarm data; filtering the second alarm data of the plurality of pieces of equipment to obtain filtered alarm data; performing repair processing on abnormal data in the second alarm data of the plurality of pieces of equipment to obtain repaired alarm data; and editing a second part of data in the second alarm data of the plurality of pieces of equipment to obtain edited alarm data; and wherein the target alarm data comprises at least one of the group consisting of the virtual equipment alarm data, the filtered alarm data, the repaired alarm data, and the edited alarm data.
In an analogous art Garapati teaches wherein performing the data fusion processing on the second alarm data of the plurality of pieces of equipment to obtain target alarm data comprises at least one of the following:
 performing a target operation on a first part of data in the second alarm data of the plurality of pieces of equipment to obtain virtual equipment alarm data; (Examiner notes this is an “at least one of” type limitation)
 filtering the second alarm data of the plurality of pieces of equipment to obtain filtered alarm data; (Examiner notes this is an “at least one of” type limitation)
performing repair processing on abnormal data in the second alarm data of the plurality of pieces of equipment to obtain repaired alarm data; (Examiner notes this is an “at least one of” type limitation)
 and editing a second part (normalizing a dimension of each vector in the matrix) of data in the second alarm data (alarm message vector) of the plurality of pieces of equipment to obtain edited alarm data (edited matrix, where the same dimension is normalized ; (0069; 0071; The information gain corresponding to each of the dimensions of the alarm message matrix may be determined. Based on the outcome of determining the information gain of the multiple dimensions, the alarm matrix may be normalized across a given one of the dimensions)
 and wherein the target alarm data (edited matrix) comprises at least one of the group consisting of the virtual equipment alarm data, the filtered alarm data, the repaired alarm data, and the edited alarm data (0069; 0071; edited matrix or normalized alarm vectors)
It would have been obvious one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Zhou in view of Downor in view of Wang to include alarm data that is edited as is taught by Garapti
	The suggestion/motivation for doing so is to improve message processing in large distributed networks [0001-0005]

Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of an electronic equipment, comprising: at least one processor; and a memory communicatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; system of devices which can be distributed running instructions stored in memory and executed by a processor)
Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of an electronic equipment, comprising: at least one processor; and a memory communicatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; system of devices which can be distributed running instructions stored in memory and executed by a processor)

	
Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used for causing a computer to perform a message processing method, the method comprising(Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; computer readable media storing instructions executed by a processor)
Regarding claim 18, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used for causing a computer to perform a message processing method, the method comprising (Page 9 Last 2 paragraphs -- > Page 10 ¶ 1-2; computer readable media storing instructions executed by a processor)








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451